OPINION
By THE COURT.
This is a motion seeking an order affirming the judgment for the reason that no bill of exceptions has been filed in the trial court or this court within the time required by §11564 GC and Rule VII of this Court.
The record discloses that on June 19, 1950, the law and fact appeal was dismissed but the case was retained for determination on questions of law. The time for the filing of the bill of exceptions is provided for by Supplement to Rule VII of this Court and §11564 GC which provides that the time for the settlement of a bill of exceptions shall not exceed 30 days. The Court may decrease the filing time, but cannot increase it beyond the statutory period. Compliance with the Code requirements as to time for filing is mandatory. Tee-garden v. Teegarden, 80 Oh Ap 78, 79; Bussard v. Kennedy, 83 Oh Ap 381.
An examination of the assignment of errors and brief discloses that a bill of exceptions is necessary to exemplify the errors complained of.
The motion to affirm will be sustained.'
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.